OPINION — AG — ** NO OPPOSITION — NEED TO PRINT BALLOTS ** NONE OF THE DEMOCRATIC PARTY CANDIDATES HAVE ANY OPPOSITION IN THE PRIMARY ELECTION . . . THE COUNTY COMMISSIONERS NEED TO KNOW IF THEY NEED TO PRINT UP BALLOTS FOR THIS ELECTION? — IT IS NECESSARY FOR COUNTY BALLOTS TO BE PROVIDED CONTAINING THE NAMES OF ALL COUNTY CANDIDATES IN THE GENERAL ELECTION THEREON EVEN THOUGH ALL OR SOME OF SAID CANDIDATES MAY BE UNOPPOSED. CITE: 26 Ohio St. 162 [26-162], 26 Ohio St. 166 [26-166] 26 Ohio St. 167 [26-167] (RANDELL S. COBB)